DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In the response filed 12/14/21, Applicant has amended claims 1, 26, 29 and 30.  Claim 1 has been amended to recite: “receiving, from a second device, a signal comprising one or more channel transmission parts corresponding to one or more zones;” and claims 26, 29 and 30 have been similarly amended.  Applicant’s arguments, see pages 9-10, with respect to the claim rejections under 35 U.S.C. 102(a)2)/103 as they would be applied to the amended claims have been fully considered and are persuasive.  In particular, although Lee discloses receiving a signal comprising one or more channel transmission parts (where the time-frequency resources of Figs. 7, 8 and 12 are considered to correspond to a plurality of channel transmission parts), and each signal received in one of the channel transmission parts (i.e. from a Unit #1 in two transmission parts as shown in Fig. 12) is “associated with” one or more zones since UE1 is located in one of the zones as illustrated in Figs. 18-21, and further, each UE selects a resource unit for signal transmission (¶ [0107]), Lee along with the other cited prior art of record does not expressly disclose receiving “a signal comprising one or more channel transmission parts corresponding to one or more zones” since there is not a disclosed correspondence between a channel transmission part used to transmit a signal and respective zones, and further do not disclose “selecting, based at least in part on receiving the signal and the at least one zone associated with the first device, a channel transmission part of the one or more channel transmission parts” for communication, as recited in claims 1, 26, 29 and 30.  Accordingly, the rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose receiving “a signal comprising one or more channel transmission parts corresponding to one or more zones” and “selecting, based at least in part on receiving the signal and the at least one zone associated with the first device, a channel transmission part of the one or more channel transmission parts” for communication, as recited in claims 1, 26, 29 and 30 (also see Response to Arguments section above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/29/2021